           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKASNAS
                     EASTERN DIVISION

LEE TWAN DILLARD                                            PLAINTIFF

v.                        No. 2:16-cv-155-DPM

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                           DEFENDANT

                                ORDER
     The Government doesn't object to Dillard's motion for an award
of fees under 28 U.S.C. § 2412(d), NQ 25.      The hours and fees are
reasonable. The motion, NQ 23, is therefore granted. The Court awards
a reasonable attorney's fee of $3,196.52, payable directly to Dillard.
Astrue v. Ratliff, 560 U.S. 586,591 (2010). The check should be mailed to
Dillard's lawyer.
     So Ordered.




                                       D.P. Marshall Jr.
                                       United States District Judge
